Citation Nr: 1610588	
Decision Date: 03/16/16    Archive Date: 03/23/16

DOCKET NO.  13-04 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to restoration of a 20 percent rating for coccyx contusion with degenerative disc disease (DDD), L4-L5.

2.  Entitlement to an increased rating for coccyx contusion with DDD, L4-L5, now rated 20 percent.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from December 1994 to July 1995.

This case comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  The procedural history of the issues on appeal is discussed below.

In April 2015, the Veteran testified during a hearing at the RO before the undersigned; a transcript of that hearing is of record.

The issue of entitlement to an increased rating for coccyx contusion with DDD, L4-L5, now rated 20 percent, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The 20 percent rating for the Veteran's coccyx disability was in effect for more than five years at the time of the reduction.

2.  The VA examination report on which the reduction was based did not reflect a material improvement in the Veteran's low back disability or that it was reasonably certain that any improvement would be maintained under the ordinary conditions of life.




CONCLUSION OF LAW

As the RO's reduction of the rating for coccyx contusion with DDD, L4-L5, from 
20 to 10 percent was not in accordance with the applicable regulation, the criteria for restoration of the 20 percent rating have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.105, 3.344 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Procedural History

The RO initially granted service connection for coccyx contusion with DDD, L4-L5, in November 1996 and assigned a 10 percent rating.  The rating was subsequently increased to 20 percent, effective August 5, 1997.  In September 2010, the RO proposed reducing the rating from 20 to 10 percent and in May 2011 effectuated this reduction.  In June 2011, the Veteran requested that the claim relating to his coccyx be "reopened," and the RO denied a claim for an increased rating in April 2012.  In a statement in support of claim (VA Form 21-4138) filed later that month, the Veteran disagreed with both the May 2011 and April 2012 determinations, and thus the issues of entitlement to restoration of the 20 percent rating and entitlement to an increased rating for the Veteran's spine disability are on appeal before the Board.

Analysis

There is no question that a disability rating may be reduced; however, the circumstances under which rating reductions can occur are specifically limited and carefully circumscribed by VA regulations.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992).  In any rating reduction case, particularly those such as this one where the rating has been in effect for more than five years, it must be ascertained, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  38 C.F.R. § 3.344(a).  Moreover, not only must it be determined that an improvement in a disability has actually occurred, but also that any improvement in a disability reflects an improvement in a veteran's ability to function under the ordinary conditions of life and work.  Id.; Brown v. Brown, 5 Vet. App. 413, 420-22 (1993).

The Veteran's spine disability is rated under 38 C.F.R. § 4.71a, DC 5243, applicable to intervertebral disc syndrome (IVDS).  All disabilities of the spine are rated either under the General Rating Formula for Diseases and Injuries of the Spine (general rating formula) or the Formula for Rating IVDS Based on Incapacitating Episodes. Under the general rating formula, a 10 percent rating is assigned for, among other things, forward flexion of the thoracolumbar spine between 60 and 85 degrees; a 
20 percent rating is assigned for, among other things, forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees.  
A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 
30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  Higher schedular ratings of 50 and 100 percent ratings are warranted for unfavorable ankylosis of the thoracolumbar spine and the entire spine, respectively.  Note (2) to the general spine rating formula provides that normal forward flexion of the thoracolumbar spine is 0 to 90 degrees.  In addition, when assessing the severity of a musculoskeletal disability that, as here, is at least partly rated on the basis of limitation of motion, VA must also consider the extent that the veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination.  DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995); see also 38 C.F.R. §§ 4.40, 4.45.

On the March 1998 VA examination on which the 20 percent rating was based, flexion of the thoracolumbar spine was to 70 degrees.  On the October 1999 VA examination flexion was to 70 degrees.  On the January 2004, August 2005, February 2008, and July 2010, VA examinations, flexion was to 90 degrees or normal.  The July 2010 VA examination was  the examination on which the reduction was based.  The July 2010 VA examiner indicated that the Veteran reported that after repetitive use or during a flare-up, the range of motion and function of his low back were additionally moderately more limited by pain and fatigability.  The examiner wrote that as it is usually not possible to examine a veteran during a flare-up or after significant repetitive use, his report of moderate additional limitation was based solely on the Veteran's estimation and approximation of how additionally limited the range of motion is during a typical flare-up or after performing significant repetitive bending.  He also wrote that the Veteran demonstrated that during a flare-up the effective functional range of motion for the lumbosacral spine was not additionally limited.

Although the July 2010 VA examiner attempted to distinguish between his medical opinion of the degree of additional reduction of range of motion caused by flare-ups and that of the Veteran, lay witnesses are competent to report their observations.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Moreover, the examiner's statement that the Veteran demonstrated that the effective functional range of motion was not additionally limited conflicts with the report of moderate limitation, and it appears that the examiner rejected the Veteran's report without explaining why he did so.  Although the Veteran did not precisely quantify the degree of additional range of motion reduction during flare-ups, the indication of moderate limitation reflects that his range of motion would approximate 70 degrees of flexion, which was recorded on the March 1998 examination.  As the range of motion of the thoracolumbar spine on the July 2010 VA examination, including consideration of flare-ups, only differed by 20 degrees from the examination in 1998 or on the most recent prior February 2008 VA examination.  The Board finds that the evidence reflects an actual change in the disability.  Moreover, the Veteran indicated on the July 2010 VA examination that he quit his job at a hospital in May 2009 because it was too stressful and aggravated his low back symptoms.  The Board also finds that any improvement in the spine disability actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.

The evidence is thus at least evenly balanced as to whether restoration of the 
20 percent rating is warranted, and doubt remains as to the propriety of the reduction from 20 to 10 percent.  Restoration of the 20 percent rating is therefore warranted. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (stating that where the evidence is in relative equipoise as to any point, reasonable doubt is to be resolved in favor of the Veteran); see also 38 C.F.R. 3.344(b) (the prior rating will be continued "if doubt remains").

As the Board is granting the benefit sought in full, discussion of the Veterans Claims Assistance Act of 2000 is unnecessary.


ORDER

Entitlement to restoration of a 20 percent rating for coccyx contusion with DDD, L4-L5, is granted.


REMAND

The Veteran filed his increased rating claim in June 2011 and the appeal period thus begins one year prior to this date.  See 38 U.S.C.A. § 5110(b)(3) (West 2014).  Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010) (stating that section 5110(b)(2), now section 5110(b)(3), requires that "an increase in a veteran's service-connected disability must have occurred during the one year prior to the date of the veteran's claim . . . to receive the benefit of an earlier effective date").

A rating higher than 20 percent under the general rating formula requires that the symptoms more nearly approximate 30 degrees flexion or less or ankylosis of the entire thoracolumbar spine.  Significantly, as noted above the degree of additional limitation of motion caused by flare-ups must be considered in making this determination, and the examinations on which the rating is based  must adequately describe the additional limitation of motion caused by flare-ups.  Mitchell v. Shinseki, 25 Vet. App. 32, 43-44 (2011).

There were three VA examinations during the appeal period, in July 2010, July 2011, and June 2013.  On the July 2010 VA examination, flexion was to 90 degrees with pain beginning at 90 degrees.  The examiner noted that the Veteran complained of mild pain at full flexion range of motion and there was no change with three repetitions.  The Veteran stated that his back disability was flared by bending, lifting, walking, and overuse, that they occurred weekly for 2-3 hours, and the pain level was 10/10.  As noted above, the July 2010 VA examiner indicated that the Veteran reported that after repetitive use or during a flare-up, the range of motion and function of his low back were additionally moderately more limited by pain and fatigability, and wrote that as it is usually not possible to examine a veteran during a flare-up or after significant repetitive use, his report of moderate additional limitation was based solely on the Veteran's estimation and approximation of how additionally limited the range of motion is during a typical flare-up or after performing significant repetitive bending.  The examiner also indicated that the Veteran demonstrated that during a flare-up, the effective functional range of motion for his lumbosacral spine was not additionally limited.

On the July 2011 VA examination, flexion was to 90 degrees with no objective evidence of pain on active range of motion.  According to the examiner, there was no objective evidence of pain following repetitive motion and no additional limitations after three repetitions of range of motion.  The Veteran indicated that there were severe, daily flare-ups lasting for a couple of hours causing limitation of motion and difficulty brushing his teeth.

In his April 2012 notice of disagreement, the Veteran contended that the examination was inadequate because the examiner did not properly measure his flexion.  The Board agrees that the July 2011 as well as the July 2010 VA examination were inadequate to properly measure the Veteran's flexion, because the examiners did not describe the degree of motion, in particular flexion, that would be lost with flare-ups.  The degree of additional limitation of flexion on flare-ups is necessary for the Board to determine whether the Veteran's symptoms more nearly approximate the criteria for a rating higher than 20 percent.  As noted, the July 2010 VA examiner made ambiguous and contradictory statements in this regard, and the July 2011 VA examiner did not estimate the degree of additional limitation of motion during flare-ups.

On the June 2013 VA examination, flexion was to 85 degrees, with no objective evidence of painful motion.  Range of motion was the same on repetitive motion testing and the examiner found that there was no additional limitation of motion or any functional loss and or functional impairment of the thoracolumbar spine following repetitive use testing.  The examiner also noted that the Veteran described occasional flare-ups and the estimation of loss of motion during a flare-up would be -20 degrees of extension of the lumbar spine.  This examination report is also inadequate because it is the degree of limitation of flexion and not the degree of limitation of extension that must be considered in determining whether a rating higher than 20 percent is warranted for a lumbar spine disability under the general rating formula.  It is not clear whether the examiner erroneously referred to extension rather than flexion or was actually referring to extension.

Where a VA examination is unclear on a relevant point, the Board should return it for clarification or explain why such action is unnecessary.  Vazquez-Flores v. Peake, 22 Vet. App. 37, 50 (2008), vacated on other grounds by Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009); 38 C.F.R. § 4.2 (stating that if an examination report does not contain sufficient detail, it should be returned as inadequate).  Thus, a remand is required to ask that the June 2013 VA examiner clarify whether he estimated that the loss of motion during flare-up would be 
-20 degrees of extension and, if so, to estimate the loss of flexion during a flare-up of the thoracolumbar spine.

Accordingly, the claim for an increased rating for coccyx contusion with DDD, L4-L5 is REMANDED for the following actions:

1.  Return the June 2013 VA examination report for clarification by the examiner who prepared the examination report.  The examiner should be asked to indicate whether he estimated that the loss of motion during flare-up would be -20 degrees of extension as opposed to flexion, and, if so, to estimate the loss of flexion during a flare-up of the thoracolumbar spine.  If this examiner is not available, a different qualified examiner should be asked to estimate the loss of flexion during a flare-up based on the information in the examination report.

2.  After the above development has been completed, readjudicate the claim for entitlement to an increased rating for an increased rating for coccyx contusion with DDD, L4-L5.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative a SSOC and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P. SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


